 


110 HR 6765 IH: To direct the Secretary of Veterans Affairs to carry out a pilot program to provide outreach and training to certain college and university mental health centers relating to the mental health of veterans of Operation Iraqi Freedom and Operation Enduring Freedom, and for other purposes.
U.S. House of Representatives
2008-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
2d Session
H. R. 6765 
IN THE HOUSE OF REPRESENTATIVES 
 
July 31, 2008 
Ms. Tsongas (for herself, Mr. Michaud, and Mr. Miller of Florida) introduced the following bill; which was referred to the Committee on Veterans’ Affairs
 
A BILL 
To direct the Secretary of Veterans Affairs to carry out a pilot program to provide outreach and training to certain college and university mental health centers relating to the mental health of veterans of Operation Iraqi Freedom and Operation Enduring Freedom, and for other purposes. 
 
 
1.Pilot program on outreach and training relating to mental health of veterans of Operation Iraqi Freedom and Operation Enduring Freedom
(a)Pilot programThe Secretary of Veterans Affairs shall carry out a four-year pilot program under which the Secretary shall provide covered services to covered mental health centers.
(b)DefinitionsFor the purposes of this Act:
(1)The term covered mental health center means a counseling center, student health or wellness center, or student services center at a college or university with a large enrollment of veterans of Operation Iraqi Freedom and Operation Enduring Freedom, as determined by the Secretary.
(2)The term covered services means outreach and training services related to the mental health of veterans of Operation Iraqi Freedom and Operation Enduring Freedom. Such services shall include—
(A)training for clinicians on treatment for mental illnesses commonly experienced by such veterans;
(B)training on providing assistance to such veterans in accessing mental health care and services available through the Department of Veterans Affairs;
(C)training for administrative staff who interact with such veterans relating to crisis management and other relevant skills;
(D)training of peer counselors on conducting support groups for such veterans; and
(E)any other service the Secretary determines is necessary or appropriate.
(c)Reports to CongressNot later than two years after the date of the enactment of this Act and not later than 30 days after the last day of the pilot program under subsection (a), the Secretary shall submit to Congress a report on the pilot program. Each such report shall include—
(1)the names of the colleges and universities at which the Secretary is carrying out the pilot program;
(2)the number of veterans of Operation Iraqi Freedom and Operation Enduring Freedom enrolled at each such college or university;
(3)a description of the services carried out by the Secretary under the pilot program;
(4)an assessment of the effectiveness of the pilot program; and
(5)the recommendations of the Secretary with respect to the extension or expansion of the pilot program.
(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this Act $3,000,000 for each of fiscal years 2009 through 2012. 
 
